ESTATE OF ANTHONY LA SALA, DECEASED, KENNETH A. LA SALA, EXECUTOR, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.La Sala v. Comm'r (In re Estate of La Sala)Docket No. 12409-08United States Tax Court2010 U.S. Tax Ct. LEXIS 70; October 27, 2010, Entered*70 For Petitioner: ROBERT J. ALTER, Tax Court Bar No. AR0337, Newark, NJ.WILLIAM J. WILKINS, Chief Counsel, Internal Revenue Service.ROBERT W. MOPSICK, Attorney (Small Business/Self-Employed), Tax Court Bar No. MR1149, Newark, NJ.Joseph H. Gale, Judge.Joseph H. GaleDECISIONPursuant to the agreement of the parties in this case, it isORDERED AND DECIDED: That there is a deficiency in estate tax due from petitioner in the amount of $160,176.00.(Signed) Joseph H. GaleJudgeEntered: OCT 27 2010It is hereby stipulated-that the Court may enter the foregoing decision in this case.It is further stipulated-that interest will be assessed as provided by law on the deficiency due from petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court becomes final.